Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Objections
Claim 1 is objected to because of the following informalities:  the term “and” at the beginning of the second limitation should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Buer (US PGPub 2007/0118891 A1) in view of Ragnet et al. (US PGPub 2008/0270516 A1).
(NOTE:  
As a point of clarity, due to the multiple distinct embodiments disclosed in the specification and certain features shared within each embodiment, the Examiner asserts that the claimed invention is directed to the embodiment disclosed in ¶ 27 – 30.  This supported by the fact that the claimed invention and ¶ 27 – 30 disclose the claimed embodiment where a document can be amended and where passwords are used.  Although another embodiment discloses a document, as well, the Examiner asserts that the document in this embodiment is directed to the document being a receipt and does not support the additional amendments of amending the document and using passwords, nor the use of tokens.  The Examiner is providing this notice to assist in guiding the applicant with future amendments, if any, and avoid including elements found in other embodiments, e.g., parent application 12/521737, into the current embodiment and resulting in new matter or claiming a different invention.)
In regards to claim 1, Buer discloses a portable electronic device, comprising: 
In regards to:
(Claim 1) at least one processor; and 
(Claim 1) and at least one memory storing executable computer program code that, when executed by the at least one processor, causes the device to perform a plurality of operations comprising
(Fig. 1, 2):
In regards to:
(Claim 1) connecting with a first device over a short range wireless connection, the first device connected in a communication network 
(Claim 9) connecting the portable electronic device with a first device over a short range wireless connection, the first device connected in a communication network
(¶ 20, 25, 48, 49, 50, 77 wherein the user’s device communicates with a first device over a short range wireless connection and wherein the first device is connected in a communication network);
In regards to:
(Claim 1) providing authentication data associated with a user of the portable electronic device to the first device 
(Claim 9) providing authentication data associated with a user of the portable electronic device from the portable electronic device to the first device
(¶ 20, 25, 48, 49, 50 wherein the user’s device provides authentication data to the first device); 
In regards to:
(Claim 1) providing, to the first device, data identifying a [resource] accessible through the first device
(Claim 9) providing, from the portable electronic device to the first device, data identifying a document accessible through the first device
(¶ 44, 48, 49, 77 wherein the first device is provided data that identifies a resource that is accessible through the first device); 
In regards to:
(Claim 1) receiving a token from the first device in response to authentication of the user of the portable electronic device, the token comprising information about the authentication and information about the identified [resource] 
(Claim 9) receiving, at the portable electronic device, a token from the first device in response to authentication of the user of the portable electronic device, the token comprising information about the authentication and information about the identified document
(¶ 20, 25, 48, 49, 50 wherein the first device provides a token to the user’s device that comprises information about the authentication and information about the resource); 
In regards to:
(Claim 1) then connecting with a second device over a short range wireless connection, the second device connected in the communication network 
(Claim 9) then connecting portable electronic device with a second device over a short range wireless connection, the second device connected in the communication network
(Fig. 1, 3, 6; ¶ 19, 52 – 55, 79 – 82, 84, 85 wherein the user’s device can connect to a second device over a short range wireless connection and wherein the second device is connected in the communication network); 
In regards to:
(Claim 1) sending the token to the second device 
(Claim 9) sending the token from the portable electronic device to the second device
(Fig. 1, 3, 6; ¶ 19, 52 – 55, 79 – 82, 84, 85 wherein the user’s device sends the token to the second device); and 
In regards to:
(Claim 1) accessing the identified [resource] through the second device 
(Claim 9) at the portable electronic device, accessing the identified document through the second device
(Fig. 1, 3, 6; ¶ 19, 67, 86 wherein the user’s device accesses the requested resource through the second device).  
Buer discloses a system and method for controlling access to resource through the use of authentication and verification technology on a mobile device, e.g., tokens.  Although Buer discloses that a user can access a variety of resources, services, and applications, Buer does not explicitly disclose whether it is well-known in the art of an access rights system that the information that can be requested by a user can be a document.
To be more specific, Buer fails to explicitly disclose:
document accessible through the first device; 
receiving a token from the first device in response to authentication of the user of the portable electronic device, the token comprising information about the authentication and information about the identified document;
accessing the identified document through the second device.
However, Ragnet, which is also directed to controlling access to resource through the use of authentication and verification technology on a mobile device, teaches that it is old and well-known in the art that a resource can be a document.  One of ordinary skill in the art would have found it obvious that the sole difference between Buer and the claimed invention is the type of information that is being retrieved by a user and that what this stored data could be does not affect the authentication and authorization process.  As a result, one of ordinary skill in the art would have found it obvious, in view of Ragnet, that the stored data that is being controlled can be a document and that substituting a document for the resource, application, and services of Buer would still result in the same predictable result of granting access to a user after the user has been authenticated to have authorization to the stored data.  One of ordinary skill in the art would have also found it beneficial that by expanding the amount of data that can be accessed by a user using the aforementioned authentication process would result in a more robust and flexible system that provides a user with the freedom to access a wide range of information from many different locations, thereby increasing productivity.
(For support see: ¶ 34, 35, 38, 39, 60, 62, 66, 70, 72, 73)
Ragnet, for the resource, application, and services, as disclosed by Buer.
Thus, the simply substitution of one known element for another producing a predictable result renders the claim obvious.
In regards to claims 2, 10, the combination of Buer and Ragnet discloses the portable electronic device of claim 1 (the method of claim 9), wherein the plurality of operations further comprises: after accessing the identified document through the second device, amending the identified document (Buer – ¶ 20, 25, 48, 49, 50 wherein the user’s device provides authentication data to the first device and, in response to the authentication of the user, is provided access to the document through first device or, as discussed above, any number of devices connected to the network that the user’s device is in proximity to and has been verified and authorized access to the document through the first, second, n number of other devices; ¶ 20, 25, 48, 49, 50 wherein the first device provides a token to the user’s device that comprises information about the authentication and information about the resource so that the user’s device can present the token to any number of other connected devices and be provided access to the resource; Ragnet – ¶ 34, 35, 38, 39, 60, 62, 66, 70, 72, 73 wherein the mobile device accesses the document through the second device in order to perform various actions, such as, but not limited to, amending the document, after the mobile device has been verified and authorized to be provided the document when in proximity to the second device).  
In regards to claims 3, 11, the combination of Buer and Ragnet discloses the portable electronic device of claim 1 (the method of claim 9), wherein the plurality of operations further comprises: after providing authentication data to the first device, and in response to authentication of the user of the portable electronic device, accessing the identified document through the first device (Buer – ¶ 20, 25, 48, 49, 50 wherein the user’s device provides authentication data to the first device and, in response to the authentication of the user, is provided access to the document through first device or, as discussed above, any number of devices connected to the network that the user’s device is in proximity to and has been verified and authorized access to the document through the first, second, n number of other devices; ¶ 20, 25, 48, 49, 50 wherein the first device provides a token to the user’s device that comprises information about the authentication and information about the resource so that the user’s device can present the token to any number of other connected devices and be provided access to the resource; See Ragnet – ¶ 34, 35, 38, 39, 60, 62, 66, 70, 72, 73 where a resource can be document, as was discussed above).  
In regards to claims 4, 12, the combination of Buer and Ragnet discloses the portable electronic device of claim 1 (the method of claim 9), wherein the accessing operation comprises: accessing the identified document from storage on the communication network through the second device (Buer – ¶ 20, 25, 48, 49, 50 wherein the user’s device provides authentication data to the first device and, in response to the authentication of the user, is provided access to the document through first device or, as discussed above, any number of devices connected to the network that the user’s device is in proximity to and has been verified and authorized access to the document through the first, second, n number of other devices; ¶ 20, 25, 48, 49, 50 wherein the first device provides a token to the user’s device that comprises information about the authentication and information about the resource so that the user’s device can present the token to any number of other connected devices and be provided access to the resource; See Ragnet – ¶ 34, 35, 38, 39, 60, 62, 66, 70, 72, 73 where a resource can be document, as was discussed above).  
In regards to claims 5, 13, the combination of Buer and Ragnet discloses the portable electronic device of claim 1 (the method of claim 9), wherein the token comprises data corresponding to a time and date of authentication of the user by the first device, and permissions to access the identified document (Buer – ¶ 41, 71, 72 wherein the token has an associated expiration date and timestamp; ¶ 20, 41, 56 wherein information regarding appropriate levels of security and access to specific resources; See Ragnet – ¶ 34, 35, 38, 39, 60, 62, 66, 70, 72, 73 where a resource can be document, as was discussed above).  
In regards to claims 6, 14, the combination of Buer and Ragnet discloses the portable electronic device of claim 1 (the method of claim 9), wherein the authentication data associated with the user comprises a user password; 

(Buer – ¶ 17, 26, 38, 69 wherein the authentication data comprises a user password and the password is processed to verify if the password provided matches with the stored password).  
In regards to claims 7, 15, the combination of Buer and Ragnet discloses the portable electronic device of claim 1 (the method of claim 9), wherein the data identifying a document accessible through the first device are provided to the first device along with the authentication data (Buer – ¶ 20, 25, 48, 49, 50 wherein the user’s device provides authentication data to the first device and, in response to the authentication of the user, is provided access to the document through first device or, as discussed above, any number of devices connected to the network that the user’s device is in proximity to and has been verified and authorized access to the document through the first, second, n number of other devices; ¶ 20, 25, 48, 49, 50 wherein the first device provides a token to the user’s device that comprises information about the authentication and information about the resource so that the user’s device can present the token to any number of other connected devices and be provided access to the resource; See Ragnet – ¶ 34, 35, 38, 39, 60, 62, 66, 70, 72, 73 where a resource can be document, as was discussed above).  
In regards to claims 8, 16, the combination of Buer and Ragnet discloses the portable electronic device of claim 1 (the method of claim 9), wherein the portable (Buer – ¶ 25 wherein the portable electronic device is a mobile telephone).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Voice (US PGPub 2005/0144449 A1); Albanese et al. (US Patent 7,895,445 B1); Yami et al. (US PGPub 2007/0033637 A1); McFarland et al. (US PGPub 2006/0161562 A1); Bradley (CA 2,626,244 A1); Campbell (CA 2,538,603 A1); Business Editors/Tech Writers (CRYPTOCard and InfoExpress Enable Corporations to Equip Mobile Workforces with Simple, Secure and Affordable Remote Access) – which are directed towards systems and method for the managing and accessibility of data over a communication network and utilizing access rights techniques to determine accessibility to stored data
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        1/8/2022